      Case 1:19-cv-01295-PGG-SLC Document 60 Filed 10/14/20 Page 1 of 1
                                                                                                     Manhattan
                                                                                 520 Eighth Avenue, 14th Floor
                                                                                    New York, New York 10018
                                                                                 T: 646.430.8295 F: 646.430.8294

                                                                                                    Long Island
                                                                                 910 Franklin Avenue, Suite 200
                                                                                  Garden City, New York 11530
                                                                                 T: 516.307.1880 F: 516.307.1879
George D. Vallas
gvallas@goodstadtlaw.com
                                  The parties' request for a two-week extension of time to submit
                                  their settlement agreement and documents for review under
October 13, 2020                  Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015)
                                  (ECF No. 59) is GRANTED. The parties shall submit all necessary
                                  documents to the Honorable Paul G. Gardephe by Tuesday,
BY ECF
                                  October 27, 2020.
Honorable Sarah L. Cave
                                  The Clerk of Court is respectfully directed to close ECF No. 59.
United States Magistrate Judge
United States District Court
500 Pearl Street                  SO-ORDERED 10/14/2020
New York, NY 10007-1312

       Re:      Hernandez v. Medi Winebar, LLC, et al. 19-cv-01295

Dear Judge Cave:

We represent Defendants in the above-referenced matter. We write jointly with counsel for
Plaintiff in accordance with the Court’s Individual Rule of Practice I.D to respectfully request a
two-week extension of the October 13, 2020 deadline set forth in the Court’s September 22,
2020 Order (ECF # 58) to submit the settlement agreement and Cheeks motion for approval to
the Honorable Paul G. Gardephe, until October 27, 2020. The Parties require additional time to
negotiate the final terms of the settlement agreement and prepare the motion for approval.

This is the second request for an extension of the referenced deadline and the parties do not
anticipate any further requests for an extension.

We thank the Court for its continued attention to this matter.

Respectfully Submitted,


George Vallas

cc: Louis Leon, Esq. (by ECF)
